DeCourcy, J.
The uncontradicted testimony tended to prove these facts: On June 9, 1910, at about 7.30 A. m., the plaintiff was carefully driving a horse attached to a covered milk wagon on the right hand side of North Main Street in Natick, and was within four feet of the sidewalk. There was no vehicle or obstruction ahead or on his left, and the travelled roadway was forty feet in width. The defendant, driving an automobile in the same direction, attempted to pass to the left of the wagon and ran the forward right spring of the machine into the left rear wheel of the wagon. As a result the wagon was driven into some trees, the horse broke away and the plaintiff was thrown to the ground and injured. In conversation with others and in his own testimony at the trial, the defendant admitted that he was entirely at fault for the collision. This testimony was in no wise controlled by the meagre evidence as to the horse’s habits.
It appears that the exceptions are intended for delay. Upon motion of the plaintiff, double costs are awarded and twelve per cent interest on the amount of the verdict from the time when the exceptions were allowed.

Exceptions overruled.